DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  “a rotor support” in claim 2 should be -- the rotor support --.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisch et al. (US 2007/0049445; hereinafter “Reisch”) in view of Pelton et al. (CN 103079860; hereinafter “Pelton”).

Claim 1
Reisch discloses a hybrid module for a drive train of a motor vehicle (see paragraph [0001]), comprising a housing (2), an electric machine (8, 9) disposed within the housing (2) and having a stator (8) and a rotor (9) arranged radially within the stator (8), the rotor (9) including a rotor support having a sleeve region (24) arranged to support the rotor on an outer surface thereof and first and second hydraulically cooled friction clutches (10, 11) arranged radially within the rotor (9), wherein the first and the second clutches (10, 11) each have an outer set of friction plates (see paragraph [0033] and [0041]) connected to an inner surface of the sleeve region of the rotor support (see paragraph [0041] and FIG. 1), wherein a cooling device is provided that is configured to cool a plurality of friction surfaces of the at least one friction clutch (see e.g., paragraphs [0040] and [0042]) and which has an annular collecting region coupled to the rotor for conjoint rotation therewith and which would necessarily entraining a hydraulic medium during operation (see annotated FIG. 1 below).
[AltContent: oval][AltContent: arrow][AltContent: textbox (Collecting region)]
    PNG
    media_image1.png
    695
    623
    media_image1.png
    Greyscale

Reisch does not disclose a scoop section, which is secured to the housing and projects into the collecting region and via which the hydraulic medium is fed to a retaining chamber during operation. 
However, Pelton discloses (see FIGS. 8 and 11) wherein a cooling device (e.g., 816, 818, 820, radial channel in 612) is provided that is configured to cool a plurality of friction surfaces of the at least one friction clutch (114) and which has an annular collecting region (see annotated FIGS. 8 and 11 below) coupled to the rotor for conjoint rotation therewith and entraining a hydraulic medium during operation, as well as a scoop section (818, 816 depending on the embodiment), which is secured to the housing (302 and/or 808) and projects into the collecting region and via which the hydraulic medium is fed to a retaining chamber (810) during operation. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Reisch to have included a member (Pelton, 818 or 816) on an extension (Pelton, FIG. 11, right end of 808 extending beyond rotor; FIG. 8 extension at right of rotor sleeve not labelled with reference number) of the rotor sleeve (Reisch, 24) and another member (Pelton, 816) extending inward from the housing in order to create and/or assist in recirculating cooling fluid to continue cooling the clutches and rotor in Reisch.
[AltContent: textbox (Collecting region)][AltContent: arrow][AltContent: oval]
    PNG
    media_image2.png
    378
    526
    media_image2.png
    Greyscale


[AltContent: textbox (Collecting region)][AltContent: arrow][AltContent: oval]
    PNG
    media_image3.png
    327
    496
    media_image3.png
    Greyscale


Claim 2
Reisch as modified by Pelton according to claim 1 discloses wherein the collecting region is mounted for conjoint rotation on the rotor support (24) supporting the rotor (9). If Reisch were modified to include the extension on the rotor sleeve and radially extending member (Pelton, 818), the region surrounding member (Pelton, 818) including region to the right of member (818) in Pelton FIG. 11 and to the left of member (816) in Pelton, FIG. 8 would rotate conjointly on the rotor support sleeve.

Claim 3
Reisch as modified by Pelton according to claim 1 discloses wherein a first scoop section (Pelton, 820) is provided which is designed as a scoop tube that enters the collecting region (see Pelton, FIG. 11). If Reisch were modified to include the extension on the rotor sleeve and radially extending member and scoop member of Pelton, the scooping tube through the scoop section would be in the collecting region.

Claim 10
Reisch as modified by Pelton according to claim 1 discloses hybrid drive train for a motor vehicle (see e.g., Abstract), having a hybrid module as claimed in claim 1 (see rejection of claim 1).

Claim 11
Reisch discloses wherein the first and the second clutches (10, 11) are arranged within two mutually opposite side faces of the stator (8) in an axial direction (see FIG. 1).

Claims 1-6, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisch in view of Agner et al. (WO 2008/092426; hereinafter “Agner”).

Claim 1
Reisch discloses a hybrid module for a drive train of a motor vehicle (see paragraph [0001]), comprising a housing (2), an electric machine (8, 9) disposed within the housing (2) and having a stator (8) and a rotor (9) arranged radially within the stator (8), the rotor (9) including a rotor support having a sleeve region (24) arranged to support the rotor on an outer surface thereof and first and second hydraulically cooled friction clutches (10, 11) arranged radially within the rotor (9), wherein the first and the second clutches (10, 11) each have an outer set of friction plates (see paragraph [0033] and [0041]) connected to an inner surface of the sleeve region of the rotor support (see paragraph [0041] and FIG. 1), wherein a cooling device is provided that is configured to cool a plurality of friction surfaces of the at least one friction clutch (see e.g., paragraphs [0040] and [0042]) and which has an annular collecting region coupled to the rotor for conjoint rotation therewith and which would necessarily entraining a hydraulic medium during operation (see same annotated FIG. 1 in rejection of claim 1).
Reisch does not disclose a scoop section, which is secured to the housing and projects into the collecting region and via which the hydraulic medium is fed to a retaining chamber during operation. 
However, Agner discloses (FIG. 6) a cooling device (e.g., 37, 23, 38) is provided that is configured to cool a plurality of friction surfaces of the at least one friction clutch and which has an annular collecting region (defined by 34 and 23) coupled to the rotor for conjoint rotation therewith and entraining a hydraulic medium during operation, as well as a scoop section (37), which is secured to the housing (at inner end of 37) and projects into the collecting region and via which the hydraulic medium is fed to a retaining chamber (38) during operation. Alternatively, Agner discloses (FIG. 2) a cooling device (e.g., 19 and holes/exits in 3) is provided that is configured to cool a plurality of friction surfaces of the at least one friction clutch and which has an annular collecting region (region surrounding 19 in FIG. 2) entraining a hydraulic medium during operation, as well as a scoop section (end of 19), which is secured to the housing (at right side in FIG. 2 to side wall of 15) and projects into the collecting region and via which the hydraulic medium is fed to a retaining chamber (38) during operation.
It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Reisch to include a scoop tube at or extending radially outward to a radial location approximately at the location where the coolant fluid would exit in order to create and/or assist in recirculating cooling fluid to continue cooling the clutches and rotor in Reisch.  In Reisch, there are holes in the clutch outer hub and rotor sleeve (24) and therefore if a tube is added to Reisch, the tube would grab fluid at the radial dimension of rotor sleeve. As modified, the collecting region in Reisch could be coupled to the rotor for conjoint rotation therewith since fluid in this region would rotate with the rotor.

    PNG
    media_image4.png
    680
    605
    media_image4.png
    Greyscale

Claim 2
Reisch as modified by Agner according to claim 1 discloses wherein the collecting region is mounted for conjoint rotation on a rotor support (24) supporting the rotor (9) since this region is immediately adjacent to the rotor and fluid collected therein would rotate with the rotating rotor and sleeve. 

Claim 3
Reisch as modified by Agner according to claim 1 discloses wherein a first scoop section (Agner, 37) is provided which is designed as a scoop tube that enters the collecting region (see annotated FIG. 1 of Reisch in rejection of claim 1 illustrating location of the region and the description of how the scoop would be designed in Reisch as modified).

Claim 4
Reisch as modified by Agner according to claim 1 discloses wherein the scoop tube (Agnes, 37) projects through a through hole introduced into a side wall (see annotated FIG. 6 of Agnes above) secured to the housing (see Agnes, FIG. 6).

Claim 5
Reisch as modified by Agner according to claim 1 discloses wherein a second scoop section (37) is provided which is designed as a scoop projection (37) attached directly to a side wall (see annotated FIG. 6 above) secured to the housing (see Agnes, FIG. 6).

Claim 6
Reisch as modified by Agner (alternative using FIG. 2) according to claim 1 discloses wherein the scoop section (Agnes, 19) has at least one inlet opening, which faces in circumferential direction of the rotor and projects into the collecting region in the radial direction (see FIG. 2 of Agnes).

Claim 8
Reisch as modified by Agner according to claim 1 discloses wherein the scoop section (Agner, 37 or 19) is secured directly or indirectly on the housing by a holding element (axially extending portion at innermost end of 37; or bearing 36 adjacent thereto; or rightmost end or portion of 19).

Claim 10
Reisch as modified by Agner according to claim 1 discloses a hybrid drive train (see e.g., Abstract of Reisch) for a motor vehicle, having a hybrid module as claimed in claim 1 (see rejection of claim 1).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisch in view of Agner as set forth in the rejection of claim 1 and further in view of Sagawa (JP 2016030526).

Claim 7
Resich as modified by Agner does not disclose wherein the scoop section is formed from a plastic or a metal. However, Sagawa discloses that a scoop member (231) may be formed out of sheet metal. It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Agner so that the scoop section were made out of metal in order to provide for example durability.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisch in view of Agner as set forth in the rejection of claim 1 and further in view of Flotow (US 4,023,661).

Claim 9
Reisch does not disclose wherein a plurality of scoop sections is arranged in a manner distributed in the circumferential direction. However, Flotow discloses there may be plural scoop sections (33) distributed in a circumferential manner (see FIG. 4). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Reisch so that there were multiple distributed scoop sections as in Flotow in order to more efficiently return the oil to the sump and/or to use multiple smaller scoops instead of one larger scoop while providing the same scooping potential.

Response to Arguments
Applicant’s arguments with respect to claim(s) May 3, 2022 have been considered but are moot in view of the new reference(s) in the new rejections. The amendment to claim 5 overcomes the prior rejection under 112.


Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With reference to claim 12, the prior art does not disclose or render obvious a hybrid module comprising the combination of features “wherein the collecting region includes a radially inward-facing opening, wherein the collecting region is arranged at one axial end of the sleeve region such that the radially inward-facing opening is not covered by the sleeve region.” The scoops of the prior art face circumferentially or radially outward.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/Primary Examiner, Art Unit 3659